Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 2, 2018

                                     No. 04-18-00253-CV

                         JC FODALE ENERGY SERVICES, LLC,
                                     Appellant

                                               v.

                                       Jenny HENNES,
                                           Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI12710
                       Honorable Stephani A. Walsh, Judge Presiding

                                        ORDER
        The reporter’s record was due July 23, 2018. Numerous volumes of the reporter’s record
have been filed by multiple other court reporters who transcribed proceedings in this case.
However, our records show there is at least one outstanding volume that has not been filed and
that Letitia Moncivais is responsible for the missing part of the reporter’s record. Our records
further show that two voicemail messages were left with Ms. Moncivais regarding the missing
part of the reporter’s record and that Ms. Moncivais has not responded.

       We therefore order Letitia Moncivais to file the missing part of the reporter’s record by
August 17, 2018. Ms. Moncivais is advised that if she does not timely file her part of reporter’s
record or timely file a notice of late record, she may be ordered to appear before this court to
show cause why she should not be held in contempt.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court